 

 

CRAFTSMEN o>

i NUD US TAR ees

  

Qu07198
12/03/2012

      

3101 Elm Point Industrial Dr.

St. Charlies, MO 63301 Quote
636-940-8400 Fax: 636-940-8499

Bill To:

Ship To:

 

 

Atomic Performance
Phone: (865) 363-6264

 

 

 

Purchase Order No.
H MOON

CustomerID _| Salesperson ID
OMIC PERFORN BHAMMOND LC 01/01/1900

    

 

item Number Naan tea

VEG Full wrap graphics package - Al Anabi Camero / Alanabi Rage Camero 2.00
- Full wrap coverage
- Digital print on 3M IJ 180 Cv3 w/ 8518 gloss laminate

INSTALL

Total may not include applicable sales tax or shipping. These charges will be calculated when invoiced.

3101 Elm Point Industrial Dr. St. Charles, MO 63301 0:636.940.8400

On site application at Bickel Racing in Moscow Mills, MO 2.00

 

 

Subtotal
Miscellaneous
Freight

Sales Tax

  

t:800.373.3575 f:636.940.8499
